DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 11/01/2021.
Claims 1, 3-5, 7, 10-11, 13-15, 17, and 19 are amended.
Claim 20 is cancelled.
Claim 21 is new.
Claims 1-19 and 21 are pending in the application. 
Rejection summary
The 35 USC § 101 rejections against claims 1-20 for being directed to abstract ideas are withdrawn because the amended claims overcome the rejections.
The 112(b) rejections to claims 1-20 are withdrawn because the amended claims overcome the rejections.
Response to Applicant’s Arguments
The Applicant’s arguments in the Remarks filed on 11/01/2021 regarding claims 1-6, 8, 11-16, and 18 were rejected under 35 U.S.C. § 102(a)(1) as unpatentable over Leung at al. (JP 2005502121 A, herein after "Leung") starting near the middle of page 4 that Leung does not teach the amended claims.  The Applicant’s arguments are fully 
The Applicant argues that “a placement policy comprising a plurality of policy constraints, wherein the database is configured to select from a plurality of storage locations for storing files, wherein the placement policy is agnostic of storage locations, and wherein the plurality of storage locations dynamically changes over time and a storage location for storing a copy of a particular file is determined by evaluating the placement policy using currently available storage locations.”.  The Examiner respectfully disagrees.  Leung teaches a placement policy comprising a plurality of policy constraints; for example, in ¶37 of Leung, Leung teaches rules associated with one storage policy are evaluated to determine the storage location of some data, such as a file.  Leung teaches wherein the database is configured to select from a plurality of storage locations for storing files.  In ¶2 of Leung, Leung discloses techniques for determining data storage locations.  Leung further discloses a plural of storage devices and where to store data in ¶3 (Heterogeneous complex storage environments, including storage systems and devices with varying cost, capacity, bandwidth and other performance characteristics).  This can be seen in ¶12 of Leung, where Leung teaches determining the storage location, and in ¶34, Leung indicated the storage policy includes one or more “placement rules”.  Leung teaches wherein the placement policy is agnostic of storage locations in ¶32-¶34 and ¶94 among other locations in the reference.  In ¶34 of Leung, Leung teaches a placement rule that identifies the criteria used to select the storage device that stores the wherein the plurality of storage locations dynamically changes over time by indicating storage devices are not available 100% of the time in ¶100, “the availability of a storage device indicates the amount of time that the storage device can be used during the time period in which the storage device is expected to be usable”, see also ¶37.  Leung teaches a storage location for storing a copy of a particular file is determined by evaluating the placement policy using currently available storage locations, such as in ¶6 of Leung, “optimize the use of available storage resources and at the same time efficiently access data, there is a need for automated techniques” and ¶7, “optimizing available storage resources with minimal human intervention, storage location is determined based on the characteristics associated with the stored data, the characteristics of the storage device, and the storage policy configured for that storage environment”. In ¶100, Leung discloses selecting storage device based on availability of the device (“the 
The Applicant further argues near the bottom of page 4 of the Remarks, “Leung further does not disclose “identifying a first set of one or more candidate storage locations for storage of the first copy by evaluating the attribute set for each storage location against the first query””.  The Examiner respectfully disagrees.  In ¶94, Leung teaches identifying one or more storage devices based on device characteristics (based on the current rule selected, a set of one or more storage devices that meet the device requirements is identified, the device requirements of a storage device can be specified by device characteristic information, a file size requirement indicating the threshold size of the data file, other device requirements can be evaluated as well).	In conclusion, Leung teaches all disputed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEUNG et al. (JP 2005502121 A, hereinafter Leung).
	Regarding claim 1, Leung  teaches a method comprising:		receiving, from a client device, a file to be stored in a database according to a placement policy comprising a plurality of policy constraints (Leung [0037]: … rules associated with one storage policy are evaluated when the DMS 104 receives a signal to determine the storage location of some data, such as a file managed by the DMS 104 … It may also be evaluated when a file is selected to perform), wherein the database is configured to select from a plurality of storage locations for storing files (Leung [0012] … techniques for determining the storage location of data stored in the form of data files … determine storage locations for other data units, such as block data, in addition to data files; Leung [0034]: the storage policy includes one or more “placement rules” … The placement rule identifies the criteria used to select the storage device that stores the data … the operations typically include storing data in individual storage locations; Leung [0037]: … receives a signal to determine the storage location of some data); wherein the placement policy is agnostic of storage locations (Leung, ¶34, the placement rule identifies the criteria used to select the storage device that stores the data, various data conditions and characteristics (type of data, data file size, file owner, etc.), conditions and characteristics of the storage device that stores the data (usable capacity of the storage device, storage device) Bandwidth capacity, cost of storing data on the storage device, etc.), and wherein the plurality of storage locations dynamically changes over time (Leung ¶100, the availability of a storage device indicates the amount of time that the storage device can be used during the time period in which the storage device is expected to be usable, see also ¶37) and a storage location for storing a copy of a particular file is determined by evaluating the placement policy using currently available storage locations (Leung ¶6, optimize the use of available storage resources and at the same time efficiently access data, there is a need for automated techniques; ¶7, optimizing available storage resources with minimal human intervention, storage location is determined based on the characteristics associated with the stored data, the characteristics of the storage device, and the storage policy configured for that storage environment; ¶100, the availability of a storage device can be used to determine the RSVS of that device; see also ¶106);		retrieving one or more policy constraints for a first copy of the file described in the placement policy (Leung [0037]: … rules associated with one storage policy are evaluated … when a file is selected; Leung Fig. 3:
    PNG
    media_image1.png
    594
    963
    media_image1.png
    Greyscale
 ; Leung [0060] … Each clause can be expressed as an absolute value (such as the file type is “Office file”) or as an inequality (such as a file relevance score ≧ 0.5). Multiple clauses may be connected by a Boolean connector (file type is “email file” and AND file owner is “John Doe”) to form a Boolean expression. The file selection criterion information may be left blank (that is, not configured or set to a NULL value) like the file selection criterion in the arrangement rules 308-6 and 308-7 shown in FIG. 3 [Examiner note: rules corresponds to the policy constraints]);		retrieving one or more storage location constraints and one or more storage location attributes of each storage location of the plurality of storage locations (Leung, ¶2, determining data storage locations based on storage policies; device characteristic information 130 and data characteristic information 132 …  is used as an input parameter for evaluating one or more storage rules specified by a storage policy; Leung [0039] … the device characteristic information 130 of the storage device includes: [0040] (1) Usable capacity information; [0041] (2) Cost information; [0042] (3) Supported bandwidth information; [0043] (4) Desired threshold information; [0044] (5) File size requirement; [0045]
(6) Availability characteristic; this information indicates the threshold size (minimum threshold or maximum threshold) of the data file before the file can be stored on the storage device. For example, file size requirement information indicates that a file cannot be stored on a device unless the file is a certain size or larger than a certain size cannot be stored on the storage device; ¶121, determined in step 534 that a plurality of storage devices are specified by the position constraint information (such as a device corresponding to a volume belonging to a certain volume group) in the placement rule; ¶122, identifies the storage device with the highest positive RSVS value among the storage devices; [Examiner note: the device is associated with a location; the file size requirement corresponds to storage location constraints; the Cost information corresponds to the storage location attributes]);		determining a first query for the first copy of the file, the first query comprising the policy constraints for the first copy and the storage location constraints (Leung [0038] information such as device characteristic information 130 and data characteristic information 132 is used as an input parameter for evaluating one more storage rules specified by a storage policy; Leung [0039] … the device characteristic information 130 includes information related to storage devices that can be used in the storage environment to store data and other information. The DMS 104 uses the device characteristic information 130 to evaluate the rules defined in the storage policy and determine the optimum location for storing data; [Examiner note: device characteristic information corresponds to the storage location constraints; input parameter and one or more storage rules specified by a storage policy corresponds to the first query; the use of input parameter and storage rules for evaluation and determination of a storage device making their combination to be equivalent to the query.  The multiple storage rules are evaluated and as a result, multiple matches can be found]);		extracting one or more file attributes from the file (Leung [0048]
As described above, in addition to the device characteristic information 130, the data characteristic information 132 is also used as a parameter for evaluating one or more storage rules specified by the storage policy … According to one embodiment of the present invention, for each data file, the data property information 132 associated with that data file may include: [0049] (1) Data relevance information (“relevance score”) … [0050] (2) File size information … [0051] (3) File type information … [Examiner note: data characteristic information 132 corresponds to one or more file attributes]);		determining an attribute set for each storage location of the plurality of storage locations including the file attributes and the storage location attributes for each storage location of the plurality of storage locations (Leung [0038] … information such as device characteristic information 130 and data characteristic information 132 …  is used as an input parameter for evaluating one or more storage rules specified by a storage policy; ¶121, determined in step 534 that a plurality of storage devices are specified by the position constraint information (such as a device corresponding to a volume belonging to a certain volume group) in the placement rule; ¶122, identifies the storage device with the highest positive RSVS value among the storage devices; [Examiner note: Leung teaches device characteristic information 130, which includes storage location attributes, is used as input parameter for evaluating one or more storage rules.  Leung also teaches data characteristic information 132 is used as input parameter for evaluating one or more storage rules.  The device corresponds to the storage location; the input parameter corresponds to the attribute set; device characteristic information 130 corresponds to storage location attributes and data characteristic information 132 corresponds to file attributes]; Leung [0092] 5A and 5B are diagrams for identifying storage devices that store data files based on ranked placement rules and based on storage device and data file characteristics; [Examiner note: Leung teaches the identifying using a plural of storage devices.  As a result, the attribute set is for each of the storage device, which corresponds to each storage location, from a plural of storage devices]);		identifying a first set of one or more candidate storage locations for storage of the first copy by evaluating the attribute set for each storage location of the plurality of storage locations against the first query (Leung [0094] If the location constraint information did not specifically identify the storage device that stores the data file, based on the characteristics of the stored data file, based on the current rule selected in step 502, the DMS 104 A set of one or more storage devices that meet  first set of one or more candidate storage locations]);		selecting a first candidate storage location from the first set (Leung [0096]: If it is determined in step 508 that at least one storage device has been identified in step 506, the DMS 104 calculates a relative stored value score (RSVS) for each storage device identified in step 506; Leung [0109] … after generating an RSVS for each storage device identified in step 506, DMS 104 identifies the storage device with the highest positive RSVS value among the devices identified in step 506. (Step 514). As described above, the storage device with the highest positive RSVS value is the most suitable storage device for storing the data file with the placement rule selected in step 502; Leung [0110] … If the storage device is identified in step 514, the device identified in step 514 is selected to store the data file (step 518). The process then proceeds to step 414 of FIG. 4 where the data file is stored on the device selected at step 518.); and		providing the first copy of the file to the first candidate storage location for storage (Leung [0110] … If the storage device is identified in step 514, the the data file is stored on the device selected at step 518).

Regarding claim 2, Leung teaches the method of claim 1, wherein the first query is a Boolean query (Leung [0034] … The placement rule identifies the criteria used to select the storage device that stores the data. In one embodiment, each placement rule is an IF clause. . . Implemented as a THEN clause. This clause describes the condition associated with the IF clause that needs to be evaluated and the action to be performed when the IF clause is met; [Examiner note: the condition inside of the IF clause corresponds to the Boolean expression.  As a re result, the evaluation of various IF conditions corresponds to performing a Boolean operation]).

Regarding claim 3, Leung teaches the method of claim 2, wherein the policy constraints and the storage location constraints are combined in the first query with an "AND" operator (Leung [0036] In a WHEN or IF clause, multiple events or conditions can be combined using one or more logical operators or multiple Boolean operators. For example, Boolean operators such as AND, OR, NOT can be used.).

Regarding claim 4, Leung teaches the method of claim 1, wherein identifying the first set of one or more candidate storage locations for storage of the first copy by evaluating the attribute set for each storage location of the plurality of storage locations against the first query comprises:for each attribute set, determining whether the attribute set evaluates true for the first query (Leung [0036] In a WHEN or IF clause, multiple events or conditions can be combined using one or more logical operators or multiple Boolean operators; Leung [0065] …  the DMS 104 determines a set of one or more WHEN clauses that are evaluated to be TRUE; Leung [0038] … information such as device characteristic information 130 and data characteristic information 132 …  is used as an input parameter for evaluating one or more storage rules specified by a storage policy), wherein the attribute sets of the candidate storage locations are evaluated as true for the first query (Leung [0065] …  the DMS 104 determines a set of one or more WHEN clauses that are evaluated to be TRUE; Leung [0038] … information such as device characteristic information 130 and data characteristic information 132 …  is used as an input parameter for evaluating one or more storage rules specified by a storage policy;).

Regarding claim 5, Leung teaches the method of claim 1, wherein a remuneration is associated with each storage location, wherein selecting the first candidate storage location from the first set is based at least in part on a measure of cost of each candidate storage location of the first set (Leung [0034] … the storage policy includes one or more “placement rules” and a plurality of “migration rules”. The placement rule identifies the criteria used to select the storage device that stores the data … In the IF section, various data conditions and characteristics (type of data, data file size, file owner, etc.), conditions and characteristics of the storage device that stores the data (usable capacity of the storage device, storage device) Bandwidth cost; [Examiner note: cost is one of the characteristics of the storage device used for the evaluation in the placement rule to select a device]).

Regarding claim 6, Leung teaches the method of claim 1, wherein selecting the first candidate storage location from the first set comprises: ranking the candidate storage locations according to a ranking metric, wherein the first candidate storage location is selected according to the ranking (Leung [0096]: If it is determined in step 508 that at least one storage device has been identified in step 506, the DMS 104 calculates a relative stored value score (RSVS) for each storage device identified in step 506; Leung [0109] … after generating an RSVS for each storage device identified in step 506, DMS 104 identifies the storage device with the highest positive RSVS value among the devices identified in step 506. (Step 514). As described above, the storage device with the highest positive RSVS value is the most suitable storage device for storing the data file with the placement rule selected in step 502; Leung [0110] … If the storage device is identified in step 514, the device identified in step 514 is selected to store the data file (step 518). The process then proceeds to step 414 of FIG. 4 where the data file is stored on the device selected at step 518; [Examiner note: the storage device with the highest positive RSVS value corresponds to the first candidate storage location; the ranking using the RSVS value corresponds to the ranking; the RSVS value corresponds to the ranking metric]).

Regarding claim 8, Leung teaches the method of claim 1, further comprising:		receiving an input to adjust the placement policy (Leung [0011] … storage policy is configured by users (end users, system administrators, managers, etc.) of the storage environment; Leung [0058]… each placement rule may include the following parts: (1) Data usage standard information… ; Leung [0061] … An administrator or user of the present invention can set this criterion; [Examiner note: when a user configure the placement policy, the changes the user makes corresponds to the input]); and		responsive to the input, adjusting one or more policy constraints described in the placement policy (Leung [0011] … This storage policy is configured by users (end users, system administrators, managers, etc.) of the storage environment; Leung [0058]… each placement rule may include the following parts: (1) Data usage standard information… ; Leung [0061] … An administrator or user of the present invention can set this criterion; [Examiner note: a user configuring of the storage policy corresponds to adjusting one or more policy constraints; a placement rule regarding Data usage standard information corresponds to a policy constraint]).

	Regarding claims 11-16 and 18, the claims are article of manufacture claims respectively corresponding to method claims 1-6 and 8.  The claims 11-16 and 18 are rejected for the same reasons as that of the claims 1-6 and 8.	Regarding claim 21, the claim is a system claim corresponding to method claim 1.  The claim is rejected for the same reasons as that of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Crofton et al. (US 10356158 B2, hereinafter Crofton).
	Regarding claim 7, Leung teaches the method of claim 1, further comprising: obtaining a first health metric for each storage location of the plurality of storage locations, wherein a storage location is excluded from the plurality of storage locations if the first health metric of the storage location  (Leung [0034] … the placement rule identifies the criteria used to select the storage device that stores the data. In one embodiment, each placement rule is an IF clause. . . In the IF section, various data conditions and characteristics (type of data, data file size, file owner, etc.), conditions and characteristics of the storage device that stores the data (usable capacity of the storage device, storage device); [Examiner note: the usable capacity of the storage device corresponds to the health metric]; Leung [0039] … the device characteristic information 130 of the storage device includes: [0043] (4) Desired threshold information: … the system administrator can specify a storage capacity threshold for the device; ¶94, A set of one or more storage devices 
		Although Leung teaches the limitations of the claimed invention (see discussion above), Leung does not explicitly teach using comparison of the storage capacity and the threshold to determine if a threshold has been exceeded.		Crofton teaches selecting storage provider for storing files by determining if a storage provider’s storage utilization below a threshold and not selecting a provide whose storage utilization is above a threshold (Crofton col. 18 lines 17-25 … If the storage utilization of the account is above the threshold, then at step 576 in some implementations, the synchronization client or aggregation provider may identify an account at a second storage provider with a storage utilization below the threshold … At step 578, the synchronization client or aggregation provider may select one or more files to transfer from the first storage provider to the second storage provider; ([Examiner note: if the utilization is above the threshold, or in another word, the storage provider health is below certain threshold, a second storage provider is identified instead; the second storage provider corresponds to the storage location being selected; the storage utilization corresponds to storage health metric]).		It would have been obvious to a person of ordinary skill in the art before 
		One of ordinary skilled would be motivated to do so as both Crofton and Leung teaches methods for selecting storage device for storing file and both using device capacity and threshold as criteria for selecting the device.  Furthermore, incorporate Crofton’s teaching would provide benefit to users (Crofton col. 34 lines 59-60);

	Regarding claim 17, the claim is an article of manufacture claims respectively corresponding to method claim 7.  The claim 17 is rejected for the same reasons as that of the claim 7.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Balcha (US 20190384495 A1, hereinafter Balcha).
Regarding claim 9, Leung teaches the method of claim 1, further comprising:		retrieving one or more policy constraints for a  ([Examiner note: the crossed out text is discussed below]; Leung [0037]: … rules associated with one storage policy are evaluated when the DMS 104 receives a signal to determine the storage location of some data, such as a file managed by the DMS 104 … It may also be evaluated when a file is selected to perform);determining a second query for the  ([Examiner note: the crossed out text is discussed below]; Leung [0038] information such as device characteristic information 130 and data characteristic information 132 is used as an input parameter for evaluating one or more storage rules specified by a storage policy; [Examiner note: device characteristic information corresponds to the storage location constraints; input parameter and one or more storage rules specified by a storage policy corresponds to the first query; the use of input parameter and storage rules for evaluation and determination of a storage device making their combination to be equivalent to the query.  The multiple storage rules are evaluated and as a result, multiple matches can be found]);		identifying a second set of one or more candidate storage locations for storage of the (([Examiner note: the crossed out text is discussed below]; Leung [0094] The DMS 104 then determines whether the location constraint criteria information of the placement rule selected in step 502 specifically identifies one or more storage devices that store the data file (step 504). [Examiner note: one or more storage devices corresponds to the set of one or more candidate storage locations]); and		selecting a second candidate storage location from the second set (Leung [0096]: If it is determined in step 508 that at least one storage device has been identified in step 506, the DMS 104 calculates a relative stored value score (RSVS) for each storage device identified in step 506; Leung [0109] … after generating an RSVS identifies the storage device with the highest positive RSVS value among the devices identified in step 506. (Step 514). As described above, the storage device with the highest positive RSVS value is the most suitable storage device for storing the data file with the placement rule selected in step 502; Leung [0110] … If the storage device is identified in step 514, the device identified in step 514 is selected to store the data file (step 518). The process then proceeds to step 414 of FIG. 4 where the data file is stored on the device selected at step 518.); and		providing the  (([Examiner note: the crossed out text is discussed below]; Leung [0110] … If the storage device is identified in step 514, the device identified in step 514 is selected to store the data file (step 518). The process then proceeds to step 414 of FIG. 4 where the data file is stored on the device selected at step 518).
		Although Leung teaches the limitations of the claimed invention (see above), Leung does not explicitly teach storing a second copy of the file.		Balcha teaches storing multiple copies of a file to multiple locations (Balcha [0025] … replication of backup media to multiple locations will enhance the backup capability to restore a workload in case of an outage at one of the geographical locations).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Balcha, 
		One of ordinary skilled would be motivated to do so as both Balcha and Leung teaches methods for storing copy of data using policies.  Furthermore, incorporate Balcha’s teaching would help storage efficiency, improve recovery of data and improve system reliability when there is an outage at one of the geographical locations (Balcha [0024], [0025]).

Regarding claim 10, Leung in view of Balcha teaches the method of claim 9, wherein the second candidate storage location is different from the first candidate storage location (Balcha [0025] … replication of backup media to multiple locations will enhance the backup capability to restore a workload in case of an outage at one of the geographical locations).
Regarding claim 19, the claim is article of manufacture claims respectively corresponding to method claim 9.  The claim 19 is rejected for the same reasons as that of the claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10956246 B1 - select the appropriate types of storage technology and/or locations based on various criteria, such as cost, performance, 
US 10917260 B1 - a storage administrator may configure data movement policies based on usage, access frequency and cost. The first and second cloud storage locations are selected based on access frequencies predicted for the first and second data objects.
US 9602424 B1 - provides a distributed file storage service.  An availability container in turn may comprise one or more distinct locations or data centers, engineered in such a way (e.g., with independent infrastructure components such as power-related equipment, cooling equipment, and physical security components) that the resources in a given availability container are insulated from failures in other availability containers. A failure in one availability container may not be expected to result in a failure in any other availability container; thus, the availability profile of a resource is intended to be independent of the availability profile of resources in a different availability container. Various types of applications may be protected from failures at a single location by launching multiple application instances in respective availability containers. Nodes of the various subsystems of the storage service may also be distributed across several different availability containers in some embodiments, e.g., in accordance with the availability/uptime goals of the service and/or the data redundancy requirements for various file stores.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


12/1/2021
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162